Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	This communication is responsive to the applicant’s amendment filed on 3/29/21. Claims claims 1, 12, 21, 36-37 have been amended. Claims 1, 3-12, 15, 17-19, 21, 23-24, 26, 29, and 31-33, and 35-38 are in pending status.
Claim objection
	The last limitation of claim 1, 12 and 21 is objected as the claim limitation of “implementing the override mode based on the signal and the second set of data and in response….threshold value” is not correct. Based on the filed specification the override mode is implemented based on either the signal or based on the second set of data and in response….threshold value. The limitation is discussed with attorney associate Kyle Miller on 5/17/21 and the claim interpretation is provided below.
Claim Interpretation
3.	Based on the telephonic conversation with attorney associate Kyle Miller on 5/17/21, the last limitation of claim 1, 12 and 21 is interpreted as follow for the examination purpose. 
Claim 1 interpretation: “and implement an override mode of the HVAC control device 
Claim 12 interpretation: “and implement the override mode 
Claim 21 interpretation: “implement an override mode 
Allowable Subject Matter
	Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

     Response to Arguments
4.	35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection for claim 33 have been withdrawn in light of the specification support at Para. [0071], and [0076] and applicant’s explanation provided on Page. 10 of the Remarks filed on 3/29/21.
5.	Applicant’s arguments, see Pages. 10-17 of Remarks filed on 9/28/20, with respect to the rejection(s) of claim(s) 1, 12, and 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim a new art rejection over Ramagem (US PG Pub: 2014/0207292) is provided.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claim 1, 3, 7, 10-12, 15, 29, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (US PG Pub: 2012/0131504) in view of Rosen (US PG Pub: 2015/0369508), further in view of Marak (US PG Pub: 2015/0159903), and further in view of Ramagem (US PG Pub: 2014/0207292).
7.	Regarding claim 1, Fadell teaches a heating, ventilating, and air conditioning (HVAC) control device comprising a processor (e.g., Provided according to one or more embodiments are systems, methods, computer program products, and related business methods for controlling one or more heating, ventilation, and air conditioning (HVAC) systems based on one or more thermostats, each thermostat being configured and adapted to provide sophisticated, customized, energy-saving HVAC control functionality while at the same time being visually appealing, non-intimidating, elegant to behold, and delightfully easy to use) (Para. [0009]) and a plurality of sensors, wherein the plurality of sensors is configured to collect a first set of data indicative of environmental conditions of a structure (e.g., Backplate 440 includes electronics 482 and a temperature/humidity sensor 484 in housing 460, which are ventilated via vents 442. Two or more temperature sensors (not shown) are also located in the head unit 410 and cooperate to acquire reliable and accurate room temperature data) (Para. [0068]),
	wherein the HVAC control device is located within the structure and is configured to: control operational settings of an HVAC system that is configured to supply conditioned air to the structure (e.g., The system is controlled by control electronics 212 whose operation is governed by a thermostat such as the thermostat 110. Thermostat 110 controls the HVAC system 120 through a number of control circuits. Thermostat 110 also includes a processing system 260 such as a microprocessor that is adapted and programmed to controlling the HVAC system and to carry out the techniques described in detail herein) (Para. [0054]);
which might be termed a "standard" or "normal" or " default" mode of operation, and which corresponds to when the thermostat is not being manipulated by the user but instead is simply operating the HVAC system normally to maintain the ambient temperature at the current setpoint temperature) (Para. [0073]).
	Fadell does not specifically teach receive a second set of data collected by one or more sensors of a secondary input device;
	receive a signal from the secondary input device, wherein the signal corresponds to user input received via the secondary input device;
	and implement an override mode of the control device based on the signal and the second set of data, wherein the override mode comprises an override temperature set point that differs from the default temperature set points, wherein implementation of the override mode effectuates a change in the operational settings of the HVAC system.
	Rosen teaches receive a second set of data collected by one or more sensors of a secondary input device (e.g., An alternative method for determination of locality utilizes features typically found in a personal remote interface apparatus such as a cell phone that provide for determination of location. An example of this often found in "smart" cell phones is an apparatus that utilizes Global Positioning System radio signals to determine location on or near the earth. Another locating system utilizes known Wi-Fi router locations to locate a device making connection to any known Wi-Fi routers. The thermostat of the present invention can optionally include means for determining or having input for specifying location coordinates of the thermostat or coordinates of other devices that can be determined to be within or close to the conditioned space. A cell phone apparatus, for example, running an application serving for connection to the thermostat has optional access to coordinates provided by location providing apparatus of the cell phone such as the Global Positioning System of the cell phone) (Para. [0035]);
	receive a signal from the secondary input device, wherein the signal corresponds to user input received via the secondary input device (e.g., Examples of a personal remote control apparatus include devices typically utilized by an individual such as a personal cell phone, a personal computer tablet device which may include an application running on the personal device for interaction across the internet to control an apparatus such as a thermostat apparatus. The thermostat control apparatus 130 receives the remote commands 122 to affect control of an HVAC system 150 used for controlling a conditioned space 160) (Para. [0030]), Fig. 1);
	and implement an override mode of the control device based on the signal (e.g., Thermostat control apparatus included in the thermostat is designed to receive one or more remote control commands) (Para. [0009]) and the second set of data (As mentioned above in Para. [0035] discloses the location determination of the user is interpreted as second set of data which is also utilize with remote control command), wherein the override mode comprises an override temperature set point that differs from the default temperature set points, wherein implementation of the override mode effectuates a change in the operational settings of the HVAC system (e.g., and incorporates a remote command reception capability for receiving one or more remote control commands or control signals directly or indirectly from a personal remote interface apparatus such as a personal cell phone, a personal tablet device, or a personal computer device. Thermostat control apparatus included in the thermostat is designed to receive one or more remote control commands, and in response to those remote control commands to cause changes in either the current or the programmed operation of the HVAC system as those specified by such remote control commands or control signals) (changes in either the current or the programmed operation of the HVAC system is interpreted to override mode) (Para. [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the teachings of Fadell and Rosen before him/her, to modify the HVAC control system of Fadell to include the remote overriding of HVAC setting teachings of Rosen in order to improve the operation of a thermostat with regard to overall safety, efficiency, comfort, cost of operation (Rosen: Para. [0008]).
	The combination of Fadell and Rosen does not specifically teach wherein the override mode comprises a user-created override mode.
	Marak teaches wherein the override mode comprises a user-created override mode (e.g., A simplified programming environment may be used to pre-program aspects of the operation of a thermostat and to implement pre-programmed aspects of the operation of a thermostat. Within an application running on, for example a cell phone, tablet computer, or personal computer, a user may create one-touch actions that are relevant to them and create a unique set of home comfort conditions that are ideal for them. Once programmed, the one-touch actions may be transmitted to a WiFi enabled thermostat via a network such as by a cellular phone network, the Internet, a local WiFi network, and/or the like or combinations thereof for storage at the thermostat. The one-touch actions may be invoked (over-ride the currently programmed schedule) remotely and/or at the thermostat) (the user created one-touch actions is interpreted as override modes) (Para. [0247]).
Therefore, it would have been obvious to one of ordinary skill in the art before

	The combination of Fadell, Rosen, and Marak does not specifically teach determine a likelihood value of a user performing a task based on the first set of data, the second set of data, and a time of day; compare the likelihood value to a threshold value; and implement an override mode of the HVAC control device
	Ramagem teaches determine a likelihood value of a user performing a task based on the first set of data, the second set of data (e.g., The programmable thermostat 102 may interface with at least one of a heart rate monitor 302, a motion detector 304, a microphone 306, an electroencephalography (EEG) 308, a temperature monitor 310, and a electrodermograph 312. Direct measurements of discomfort during sleep may be observed in measurements of body temperature, perspiration, and certain brain activities. Indirect measurements of the discomfort may be observed as i) specific voluntary muscle movement, such as twisting and turning, ii) general body movements, and iii) body sounds, such as snoring. According to an illustrative embodiment, a motion sensor may be placed in the occupant's bedroom or sleeping area to monitor for movements) (Para. [0049]), and a time of day  (e.g., Here, the programmable thermostat 102 is in a residential building and is configured to vary between a sleep state 202, an exercise state 204, and an unoccupied state 206, and a normal state 208. For example, over the course of a 24-hour cycle, an occupant 110 may be asleep between 10 P.M. and 6:30 A.M., awake between 6:30 A.M. and 10 P.M., exercising between 5:30 P.M. and 6 P.M, and out of the 
compare the likelihood value to a threshold value (e.g., Alternatively, the control setpoint may be established at a lower energy usage state for the climate-control system by determining at least one of a comfort threshold and a discomfort threshold from the biofeedback data and then establishing the control setpoint as a pre-determined offset from determined threshold) (Para. [0007]); 
and implement an override mode of the HVAC control device stablishing the control setpoint as a pre-determined offset from determined threshold)  (offset from determined threshold is interpreted as likelihood value exceeding the threshold value) (Para. [0007]).
Therefore, it would have been obvious to one of ordinary skill in the art before

8.	Regarding claim 3, the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1, wherein Rosen further teaches the second set of data comprises heart rate data or a location data of the user (e.g., An alternative method for determination of locality utilizes features typically found in a personal remote interface apparatus such as a cell phone that provide for determination of location. An example of this often found in "smart" cell phones is an apparatus that utilizes Global Positioning System radio signals to determine location on or near the earth. Another locating system utilizes known Wi-Fi router locations to locate a device making connection to any known Wi-Fi routers. The thermostat of the present invention can optionally include means for determining or having input for specifying location coordinates of the thermostat or coordinates of other devices that can be determined to be within or close to the conditioned space. A cell phone apparatus, for example, running an application serving for connection to the thermostat has optional access to coordinates provided by location providing apparatus of the cell phone such as the Global Positioning System of the cell phone) (Para. [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the teachings of Fadell and Rosen before him/her, to modify the HVAC control system of Fadell to include the remote overriding of HVAC setting teachings of Rosen in order to improve the operation of a thermostat with regard to overall safety, efficiency, comfort, cost of operation (Rosen: Para. [0008]).
Regarding claim 7, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1, wherein Rosen further teaches wherein the HVAC control device is configured to implement the override mode (e.g., and incorporates a remote command reception capability for receiving one or more remote control commands or control signals directly or indirectly from a personal remote interface apparatus such as a personal cell phone, a personal tablet device, or a personal computer device. Thermostat control apparatus included in the thermostat is designed to receive one or more remote control commands, and in response to those remote control commands to cause changes in either the current or the programmed operation of the HVAC system as those specified by such remote control commands or control signals) (changes in either the current or the programmed operation of the HVAC system is interpreted to override mode) (Para. [0009]) based on the first set of data in addition to the signal and the second set of data (e.g., the HVAC sensing and control apparatus including: a) environmental sensing apparatus connected for sensing one or more environmental conditions in a conditioned space, b) input apparatus enabling entering of set-points relating to a user desired environmental condition in the conditioned space, c) output control apparatus generating HVAC control output signals or commands for controlling the operation of the HVAC system serving the conditioned space) (Claim 11).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the teachings of Fadell and Rosen before him/her, to modify the HVAC control system of Fadell to include the remote overriding of HVAC setting teachings of Rosen in order to improve the operation of a thermostat with regard to overall safety, efficiency, comfort, cost of operation (Rosen: Para. [0008]).
Regarding claim 10, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1, wherein Rosen further teaches wherein the HVAC control device is configured to receive a second user input via a graphical user interface of the HVAC control device (e.g., According to a first illustrated embodiment of the present invention, a thermostat provides control of a Heating, Cooling, Ventilation or Air Conditioning system (HVAC system), the HVAC system for serving to condition air in a conditioned space, and incorporates a remote command reception capability for receiving one or more remote control commands or control signals directly or indirectly from a personal remote interface apparatus such as a personal cell phone, a personal tablet device, or a personal computer device. Thermostat control apparatus included in the thermostat is designed to receive one or more remote control commands, and in response to those remote control commands to cause changes in either the current or the programmed operation of the HVAC system as those specified by such remote control commands or control signals) (Para. [0009]), and wherein the second user input is indicative of a request to implement the override mode (e.g., the occupants can be signaled by an alarm when a remote change is requested and given a chance to "okay" or "ignore" the remote commands, or to take other more complex action such as delaying the effect of the remote command for a specified period of time, or until occupancy is no longer determined (i.e. being detected)) (Para. [0010]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the teachings of Fadell and Rosen before him/her, to modify the HVAC control system of Fadell to include the teachings of Rosen in order to improve the operation of a thermostat with regard to overall safety, efficiency, comfort, cost of operation (Rosen: Para. [0008]).
Regarding claim 11, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1, wherein Rosen further teaches the user input comprises a single pressing of an icon displayed on a graphical user interface of the secondary input device (e.g., For example, an application is downloaded from a central server or application store to a cell phone, the application being one that provides for remote control of a thermostat. A remote correspondent utilizes the application on his or her cell phone (or any communication device) and sends commands or makes connection to the thermostat) (application on the cellphone provide icon displayed on cell phone) (Para. [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the teachings of Fadell and Rosen before him/her, to modify the HVAC control system of Fadell to include the teachings of Rosen in order to improve the operation of a thermostat with regard to overall safety, efficiency, comfort, cost of operation (Rosen: Para. [0008]).
12.	Regarding claim 12, Claim 12 recites a system that implement the heating, ventilating, and air conditioning (HVAC) control device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 12. 
13.	Regarding claim 15, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches HVAC system of claim 12, wherein Fadell teaches the first set of data comprises temperature data associated with the structure (e.g., Backplate 440 includes electronics 482 and a temperature/humidity sensor 484 in housing 460, which are ventilated via vents 442. Two or more temperature sensors (not shown) are also located in the head unit 410 and cooperate to acquire reliable and accurate room temperature data) (Para. [0068]). 
Regarding claim 29, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1, wherein Rosen further teaches the override mode is created by the user via an application executed on the secondary input device (e.g., For example, an application is downloaded from a central server or application store to a cell phone, the application being one that provides for remote control of a thermostat. A remote correspondent utilizes the application on his or her cell phone (or any communication device) and sends commands or makes connection to the thermostat) (Para. [0022]).
15.	Regarding claim 35, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1, wherein Ramagem further teaches the task comprises cleaning, cooking, working out (e.g., In an embodiment associated with exercise, the controller may adjust the control setpoint by lowering temperature setpoint associated with the controlled space when the occupant therein is exercising) (Para. [0011]), sleeping (e.g., In an embodiment associated with sleep, the biofeedback data may include information associated with movements of the occupant and the quality of sleep of the occupant) (Para. [0010]), hosting a party, or a combination thereof.
16.	Regarding claim 36, the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1 but does not specifically teach the task is sleeping, the first set of data comprises data indicative of motion within the structure, and the second set of data comprises heart rate data of the user.
 Ramagem teaches the task is sleeping (e.g.,In an embodiment associated with sleep, the biofeedback data may include information associated with movements of the occupant and the quality of sleep of the occupant. The controller may adjust the control setpoint based upon, for example, a determined stage of sleep derived from the biofeedback data) (Para. [0010]), the first 
the second set of data comprises heart rate data of the user (e.g., Various types of biofeedback information of physiological responses may be suitable in determining the comfort, discomfort, or stress state of an occupant of a building. Direct measurement of such biofeedback information may include, for example, measurements of body temperature, brain activity, heart rate, breathing rate, and presence of specific/degree of voluntary muscle activity. Indirect measurement may include movements and sounds) (Para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, and Ramagem before him/her, to modify the combined teaching of Fadell, Rosen, Marak, to include the teachings of Ramagem in order to adjust the controllable setpoint of the climate-control system based on a comfort metric associated with at least one of the occupant of the building, the comfort metric derived from the biofeedback data (Ramagem: Abstract).
17.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Rosen, Marak, Ramagem, and further in view of Hunt (US PG Pub: 2017/0285596).
18.	Regarding claim 5, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches HVAC control device of claim 1 but does not specifically teach wherein the secondary input comprises a fitness tracker or a smartwatch.
	Hunt teaches wherein the secondary input device comprises a fitness tracker or a smartwatch (e.g., Accordingly, the user devices 105 may be a portable and/or wearable electronic device. Examples of user devices 105 include, but are not limited to, a cellular phone, a tablet computer, a fitness tracker, a wearable computer, and the like) (Para. [0045], Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem and Hunt before him/her, to modify the combined teachings of the combination of Fadell, Rosen, Marak, and Ramagem to include the teachings of Hunt with the motivation to generate user position data for the at least one registered user, the user position data indicating user movement which in turn to control an appliance setting based on user position (Hunt: Para. [0045]).
19.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Rosen, further in view of Marak, Ramagem, and further in view of Bicknell (US PG Pub: 2014/0217185).
20.	Regarding claim 6, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches HVAC control device of claim 1 but does not specifically teach wherein the default mode comprises a default air flow rate provided by one or more fans to one or more areas of the structure, wherein the override mode comprises an override air flow rate different than the default air flow rate.	
Bicknell teaches wherein the default mode comprises a default air flow rate provided by one or more fans to one or more areas of the structure, wherein the override mode comprises an override air flow rate different than the default air flow rate (e.g., Upon recognition of a condition, the method may comprise instituting any HVAC control action, such as increasing or decreasing fan speed on any of the fans 118, 110, operating the indoor EEV controller 138, operating reversing valve 122, operating metering valves 112 and 120, operating ventilator 146, 
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem and Bicknell before him/her, to modify the combined teachings of the combination of Fadell, Rosen, Marak, and Ramagem to include the teachings of Bicknell with the motivation to controlling supply of conditioned air to zones associated with the HVAC system 100 (Bicknell: Para. [0025]).
21.	Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Rosen, further in view of Marak, Ramagem,  and further in view of Baker (US PG Pub: 2016/0054023).
22.	Regarding claim 8, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches HVAC control device of claim 7 but does not specifically teach wherein the first set of data comprises data indicative of the user's location within the structure, wherein the second set of data comprises heart rate data of the user.
	Baker teaches wherein the first set of data comprises data indicative of the user's location within the structure, wherein the second set of data comprises heart rate data of the user (e.g., The system controller 110 may be configured to adjust the HVAC system 162 based on the parameters measured by the sensing devices of the mobile device 182, the time of day, and/or the location of the occupant 180. The system controller 110 may be configured to control HVAC occupant 180 has a high heart rate (e.g., based on the biometric parameters because the occupant was running), the system controller 110 may turn down the temperature set point of the HVAC system) (Para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of the Fadell, Rosen, Marak, Ramagem and Baker before him/her, to modify the combined teachings of the Fadell, Rosen, Marak, and Ramagem to include the teachings of Baker with the motivation to control the respective electrical load of the load control device in response to the sensed physical condition parameters of the occupant (Baker: Para. [0006]).
23.	Regarding claim 9, the combination of Fadell, Rosen, Marak, Ramagem and Baker teaches HVAC control device of claim 8, wherein Marak further teaches wherein the data indicative of the user's location within the structure is collected via an infrared sensor (e.g., In some cases, the HVAC controller 18 may include a sensor 92 that is configured determine if a user is in proximity to the building controller. In some cases, the sensor 92 may be a motion sensor or a proximity sensor such as, for example, a passive infrared (PIR) sensor. In certain cases in which the sensor 92 is a motion sensor or a proximity sensor, the sensor 92 may be 
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, and Marak before him/her, to modify the combined teachings of Fadell, and Rosen to include the teachings of Marak with the motivation to determine that the user or, more specifically, the user's remote device has crossed at least one of two or more proximity boundaries relative to the location of the HVAC controller based on location data provided by the user's remote device that the user utilizes to interact with the HVAC controller (Marak: Para. [0119]).
24.	Claims 4, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Rosen, further in view of Marak, Ramagem, and further in view of Trundle (US PG Pub: 2010/019643).
25.	Regarding claim 4, the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1 but does not specifically teach wherein the HVAC control device is configured to implement a second override mode such that the override mode and the second override mode are active at the same time.  
	Trundle teaches wherein the HVAC control device is configured to implement a second override mode such that the override mode and the second override mode are active at the same time (e.g., After the user 160 has moved to the first level, the monitoring system 120 sets new device status and control data 170B based on a state of the lighting devices/thermostats and the activity in the property 110 sensed by the motion sensors. The device status and control data 170B includes a device column 172, a status column 174, and a control action column 176. As 
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem and Trundle before him/her, to modify the combined teachings of Fadell, Rosen, Marak, and Ramagem to include the teachings of Trundle with the motivation to control the one or more energy consuming devices based on the analysis of the monitored sensor data and the monitored device status with respect to the set of one or more rules (Trundle: Para. [0005]).
Regarding claim 17, the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC system of claim 12 but does not specifically teach wherein the secondary input device is a first secondary input device, wherein a second secondary input device is configured to collect a third set of data via a second sensor of the second secondary input device, wherein the HVAC control device is configured to implement the override mode based on the third set of data.  
	Trundle teaches wherein the secondary input device is a first secondary input device (Refer to the different user input as a mobile device elements 240, 250 etc.) , wherein a second secondary input device is configured to collect a third set of data via a second sensor of the second secondary input device, wherein the HVAC control device is configured to implement the override mode based on the third set of data in addition to the signal, the first set of data, and the second set of data (e.g., In some examples, the native monitoring application 242, 252 tracks the mobile device's physical location using GPS or other location protocols built into device and uses location tracking to control thermostat, lighting, and other energy-consuming appliances. For example, the native monitoring application 242, 252 may check location of the mobile device periodically and automatically detect when user is going toward or away from a home and sets thermostat, lights, appliances accordingly. For instance, when the user is detected as moving away from the home and lights remain on in the property, the native monitoring application 242, 252 may turn off the lights. When the user is detected is moving toward the home, the native monitoring application 242, 252 may turn on lights in the home, adjust the thermostat to a comfortable setting, and turn on useful appliances when the user is less than a threshold distance from the home) (different user has different mobile device and each mobile device provide 
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem and Trundle before him/her, to modify the combined teachings of Fadell, Rosen, Marak, and Ramagem to include the teachings of Trundle with the motivation to control the one or more energy consuming devices based on the analysis of the monitored sensor data and the monitored device status with respect to the set of one or more rules (Trundle: Para. [0005]).
27.	Regarding claim 18, the combination of Fadell, Rosen, Marak, Ramagem and Trundle teaches the HVAC system of claim 17, wherein Trundle further teaches wherein the third set of data is communicated to the HVAC control device via the first secondary input device (e.g., For instance, when the one or more mobile devices 240, 250 are located close to the monitoring system control unit 210 and in range to communicate directly with the monitoring system control unit 210, the one or more mobile devices 240, 250 use direct communication. When the one or more mobile devices 240, 250 are located far from the monitoring system control unit 210 and not in range to communicate directly with the monitoring system control unit 210, the one or more mobile devices 240, 250 use communication through the monitoring application server 260) (when the mobile device not in range to communicate with the control unit, the data is communicated via monitoring application server which is broadly interpreted as first secondary input device) (Para. [0058]).  
Therefore, it would have been obvious to one of ordinary skill in the art before
.
28.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Rosen, further in view of Marak, Ramagem, further in view of Trundle, and further in view of Baker (US PG Pub: 2016/0054023).
29.	Regarding claim 19, the combination of Fadell, Rosen, Marak, Ramagem and Trundle teaches the HVAC system of claim 17 but does not specifically teach wherein the second set of data comprises location data of a user, wherein the third set of data comprises heart rate data of the user.
	Baker wherein the second set of data comprises location data of the user, wherein the third set of data comprises heart rate data of the user (e.g., The system controller 110 may be configured to adjust the HVAC system 162 based on the parameters measured by the sensing devices of the mobile device 182, the time of day, and/or the location of the occupant 180. The system controller 110 may be configured to control HVAC system 162 by adjusting the temperature set point of the HVAC system 162, air flow of the HVAC system 162 (e.g., via damper control), radiant heating of the HVAC system 162, fans (e.g., ceiling fans, fans of the HVAC system 162, etc.), motorized window treatments 150, lighting loads 122, and/or the like. For example, the system controller 110 may be configured to adjust the HVAC system 162 based on the body temperature of the occupant 180 to ensure comfort of the occupant (e.g., while the occupant 180 is sleeping). If the system controller 110 determines that the occupant 180 has a high heart rate (e.g., based on the biometric parameters because the occupant was running), the system controller 110 may turn down the temperature set point of the HVAC system) (Para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem, Trundle and Baker before him/her, to modify the combined teachings of Fadell, Rosen, Marak, and Ramagem and Trundle to include the teachings of Baker with the motivation to control the respective electrical load of the load control device in response to the sensed physical condition parameters of the occupant (Baker: Para. [0006]).

30.	Claims 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Rosen, further in view of Marak, Ramagem, and further in view of Moody (US PG Pub: 2011/0132991).
31.	Regarding claim 21, Claim 21 recites a non-transitory, computer-readable medium comprising instructions configured to cause a processor (Rosen: (e.g., For example, the remote command reception apparatus and the thermostat control apparatus may be integrated with the functions of the two apparatus comprising a controller and control memory and storage with control memory program code stored in multiple locations in a control memory for performing the functionality of receiving remote commands, and "controlling" the thermostat, including the formation of any commands/signals to the HVAC system) (Para. [0033]) that implement the heating, ventilating, and air conditioning (HVAC) control device of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 21. 

	Marak teaches wherein the override mode comprises a user-created override mode (e.g., A simplified programming environment may be used to pre-program aspects of the operation of a thermostat and to implement pre-programmed aspects of the operation of a thermostat. Within an application running on, for example a cell phone, tablet computer, or personal computer, a user may create one-touch actions that are relevant to them and create a unique set of home comfort conditions that are ideal for them. Once programmed, the one-touch actions may be transmitted to a WiFi enabled thermostat via a network such as by a cellular phone network, the Internet, a local WiFi network, and/or the like or combinations thereof for storage at the thermostat. The one-touch actions may be invoked (over-ride the currently programmed schedule) remotely and/or at the thermostat) (the user created one-touch actions is interpreted as override modes) (Para. [0247]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the teachings of Fadell, Rosen, and Marak before him/her, to modify the combined teaching of Fadell, and Rosen to include the teachings of Marak in order to create one-touch actions that are relevant to them and create a unique set of home comfort conditions that are ideal for them (Marak: Para. [0247]).
	The combination of Fadell, Rosen, Marak, and Ramagem does not specifically teach and deactivate the override mode based on the first set of data, the second set of data, or a combination thereof.
	Moody teaches and deactivate the override mode based on the first set of data, the second set of data, or a combination thereof (e.g., The processor deactivates the overriding program set upon the expiration of the overriding time and temperature program and returning the operation of the controlling space conditioning equipment in accordance to the schedule program set) (Para. [0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem and Moody before him/her, to modify the combined teachings of Fadell, Rosen, Marak, and Ramagem to include the deactivate the override mode teachings of Moody in order to returning the operation of the controlling space conditioning equipment in accordance to the schedule program set.   (Moody: Para. [0006]).
32.	Regarding claim 24, the combination of Fadell, Rosen, Marak, Ramagem and Moody teaches non-transitory, computer-readable medium of claim 21, wherein Rosen further teaches the signal corresponds to user input entered via the secondary input device  (e.g., Examples of a personal remote control apparatus include devices typically utilized by an individual such as a personal cell phone, a personal computer tablet device which may include an application running on the personal device for interaction across the internet to control an apparatus such as a thermostat apparatus. The thermostat control apparatus 130 receives the remote commands 122 to affect control of an HVAC system 150 used for controlling a conditioned space 160) (Para. [0030]), Fig. 1).
33.	Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Rosen, further in view of Marak, Ramagem, Moody, and further in view of Poth (US PG Pub: 2005/0120012).
34.	Regarding claim 23, the combination of Fadell, Rosen, Marak, Ramagem, and Moody teaches non-transitory, computer-readable medium of claim 21 but does not specifically teach 
	Poth teaches wherein the override mode comprises at least two of: a duration of time setting for the override mode, an air humidity set point, and a fan speed setting (e.g., This menu provides an override to normal fan operation, forcing the fan into Continuous On operation for the specified duration. During this override, the high -speed/low speed fan is called as during normal fan operation (see the USE LO FAN ABOVE menu). The override begins at the time the user sets a duration and ends when (1) the duration has expired) (Para. [0163]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem , Moody and Poth before him/her, to modify the combined teachings of Fadell, Rosen, Marak, Ramagem, and Moody to include the override mode with time setting and fan speed setting of Poth with the motivation to control the environment to predetermined settings for working hours (Poth: Para. [0048]).
35.	Claims 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Rosen, Marak, Ramagem, Moody, and further in view of Trundle.
36.	Regarding claim 26, the combination of Fadell, Rosen, Marak, Ramagem, and Moody teaches non-transitory, computer-readable medium of claim 21 but does not specifically teach wherein the override mode is configured to be implemented within only a portion of the structure.
	Trundle teaches wherein the override mode is configured to be implemented within only a portion of the structure (e.g., In this regard, the monitoring system 120 determines to maintain the first lighting device 132 turned on, turn the second lighting device 152 off, maintain the first thermostat 136 set at the normal climate control mode, and set the second thermostat 156 to an energy conserve mode. Because the monitoring system 120 monitors the state of devices within the property 110 and the activity of users within the property 110, the monitoring system 120 is able to automatically control devices within the property 110 to provide enhanced energy conservation and property automation) (Refer to the Para. [0042] for more detail how the system override the setting for different level of home based on user movement) (Para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem, Moody and Trundle before him/her, to modify the combined teachings of Fadell, Rosen, Marak, Ramagem, and Moody to include the teachings of Trundle with the motivation to automatically control devices within the property 110 to provide enhanced energy conservation and property automation (Trundle: Para. [0042]).
37.	Regarding claim 31, the combination of Fadell, Rosen, Marak, Ramagem, Moody, and Trundle teaches the non-transitory, computer-readable medium of claim 26, wherein Trundle further teaches wherein: the override mode is a first override mode; 7Application No. 15/636,348 Amendment and Response to Office Action Mailed on June 20, 2019the first override mode is configured to be implemented within a first room of the structure; and the instructions are configured to cause the processor to implement a second override mode that is different than the first override mode in a second room of the structure that differs from the first room of the structure such that the first override mode and the second override mode are active at the same time (e.g., After the user 160 has moved to the first level, the monitoring system 120 sets new device status and control data 170B based on a state of the lighting devices/thermostats and the activity in the property 110 sensed by the motion sensors. The device status and control data 170B includes a device column 172, a status column 174, and a control action column 176. As 
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem, Moody and Trundle before him/her, to modify the combined teachings of Fadell, Rosen, Marak, Ramagem, and Moody to include the teachings of Trundle with the motivation to control the one or more energy consuming devices based on the analysis of the monitored sensor data and the monitored device status with respect to the set of one or more rules (Trundle: Para. [0005]).
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fadell in view of Rosen, further in view of Marak, Ramagem, and further in view of Poth (US PG Pub: 2005/0120012).
39.	Regarding claim 32, the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1 but does not specifically teach wherein the user-created override mode comprises user selections of one or more temperature set points, duration of the user-created override mode, one or more air humidity set points, one or more fan speeds, or a combination thereof.
	Poth teaches wherein the user-created override mode comprises user selections of one or more temperature set points, duration of the user-created override mode, one or more air humidity set points, one or more fan speeds, or a combination thereof (e.g., This menu provides an override to normal fan operation, forcing the fan into Continuous On operation for the specified duration. During this override, the high -speed/low speed fan is called as during normal fan operation (see the USE LO FAN ABOVE menu). The override begins at the time the user sets a duration and ends when (1) the duration has expired) (Para. [0163]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem and Poth before him/her, to modify the combined teachings of Fadell, Rosen, Marak, and Ramagem to include the override mode with time setting and fan speed setting of Poth with the motivation to control the environment to predetermined settings for working hours (Poth: Para. [0048]).
	Claim 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Fadell (US PG Pub: 2012/0131504) in view of Rosen, further in view of Marak, further in view of Ramagem, and further in view of Plitkins (US PG Pub: 2015/0168002).
41.	Regarding claim 37, the combination of the combination of Fadell, Rosen, Marak, and Ramagem teaches the HVAC control device of claim 1 but does not specifically teach wherein the task is cooking, the first set of data comprises data indicative of motion within a kitchen of the structure, and the second set of data comprises temperature data of the kitchen.
Plitkins further teaches wherein the task is cooking (e.g., The timeline 300 illustrated in FIG. 16 continues as the occupant arrives home and immediately begins cooking (as indicated by block 310) at 5:30 PM. Accordingly, the processor 112 of the thermostat 16 may receive inputs from one or more sensors (e.g., sensors 12 and/or 122) and/or other data inputs 110 regarding the activity of the occupant. For example, acoustic sensors 12 may detect noises generated by the movement of pots and pans within the kitchen, vibration sensors 12 may detect vibrations generated by movement of the occupant in the kitchen, temperature sensors 12 may detect heating of the kitchen by the range 60, and/or flow sensors 12 may detect activity in the plumbing or natural gas system of the structure 10. As such, the processor 112 may determine (block 312) a median level of occupant activity is occurring in the structure 10 and may accordingly implement the temperature setpoint 212C, which has an associated temperature of 70.degree. F) (Para. [0091]), the first set of data comprises data indicative of motion within a kitchen of the structure, and the second set of data comprises temperature data of the kitchen (e.g., Accordingly, the processor 112 of the thermostat 16 may receive inputs from one or more sensors (e.g., sensors 12 and/or 122) and/or other data inputs 110 regarding the activity of the occupant. For example, acoustic sensors 12 may detect noises generated by the movement of movement of the occupant in the kitchen, temperature sensors 12 may detect heating of the kitchen by the range 60, and/or flow sensors 12 may detect activity in the plumbing or natural gas system of the structure 10) (Para. [0091]).
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date of the claimed invention, having the combined teachings of Fadell, Rosen, Marak, Ramagem and Plitkins before him/her, to modify the combined teachings of Fadell, Rosen, Marak, and Ramagem to include the teaching of Plitkins with the motivation  to implement the temperature associated with the occupant activity-based temperature setpoint, regardless of the current time (Plitkins: Para. [0011]).
42.	Regarding claim 38, the combination of the combination of Fadell, Rosen, Marak, and Plitkins teaches the HVAC control device of claim 1 but does not specifically teach wherein the HVAC control device is configured to implement the default mode in response to the likelihood value being less than the threshold value.
Plitkins further teaches wherein the HVAC control device is configured to implement the default mode in response to the likelihood value being less than the threshold value (e.g., a user activating the activity-based temperature program 210 may be prompted to provide a temperature or a temperature range for each of the illustrated levels of occupant activity (e.g., no occupant activity, a minimal level occupant activity, a median level occupant activity, and a high level of occupant activity). As set forth below with respect to FIG. 15, after the activity-based temperature program 210 has been generated, upon detecting or predicting an appropriate level of occupant activity from the sensors (e.g., sensors 12 and/or 122) and/or other data inputs 110, the processor 112 of the thermostat 16 may implement the corresponding temperature setpoint to .

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shinar (US PG Pub: 2014/0371635) disclose Monitoring a sleeping subject with likelihood exceeding the threshold concept.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.